
	
		II
		112th CONGRESS
		1st Session
		S. 1743
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2011
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To consolidate certain Federal job training programs into
		  a State-administered, market-delivered block grant program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Learn to Earn Reemployment Training
			 Improvement Act of 2011.
		2.PurposeThe purpose of this Act is to establish a
			 consolidated Learn to Earn program, described in section 4(a), which shall
			 replace the programs terminated or consolidated under section 5.
		3.DefinitionsIn this Act:
			(1)Job training
			 programThe term job training program means a
			 program that has as its primary purpose or is specifically designed to enhance
			 the specific job skills of individuals in order to increase their
			 employability, identify job opportunities, or help individuals obtain
			 employment. The term includes each of the 47 federally funded employment and
			 training programs examined in the March 2011 report of the Government
			 Accountability Office entitled Opportunities to Reduce Potential
			 Duplication in Government Programs, Save Tax Dollars, and Enhance
			 Revenue (GAO–11–318SP).
			(2)StateThe
			 term State has the meaning given the term in section 205 of the
			 Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304
			 note).
			4.Establishment of
			 Learn to Earn program
			(a)In
			 generalThere is established the Learn to Earn program, to be
			 carried out by the Secretary of Labor in accordance with this Act, in order to
			 facilitate the reemployment of individuals who are receiving emergency
			 unemployment compensation under title IV of the Supplemental Appropriations
			 Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) (referred to individually
			 in this Act as an EUC claimant).
			(b)Authorization
			 and appropriation for fiscal year 2013 and 2014There is
			 authorized to be appropriated and there is appropriated for each of fiscal
			 years 2013 and 2014, out of any money in the general fund of the Treasury not
			 otherwise appropriated, a sum equal to—
				(1)the total of the
			 amounts appropriated for fiscal year 2011 for the programs terminated under the
			 legislation described in section 5(a); and
				(2)the total of the
			 savings per fiscal year, as estimated by the Director of the Office of
			 Management and Budget under section 5(a)(1), from the programs consolidated
			 under that legislation.
				5.Termination and
			 consolidation of certain existing job training programs
			(a)Selection of
			 additional programs and activities To be terminated or consolidated
				(1)AnalysisThe
			 Director of the Office of Management and Budget shall—
					(A)analyze Federal
			 job training programs, determine which of the programs are duplicative or
			 ineffective, and recommend which of the programs should be terminated or
			 consolidated with other Federal job training programs;
					(B)determine the sum
			 of—
						(i)the
			 total of the savings per fiscal year from the programs recommended under
			 subparagraph (A) to be terminated, calculated as the total of the amounts
			 appropriated for fiscal year 2011 for those programs; and
						(ii)the total of the
			 savings per fiscal year from the programs recommended under subparagraph (A) to
			 be consolidated, as estimated by the Director;
						(C)if the sum
			 determined under subparagraph (B) is less than $100,000,000 per fiscal year,
			 analyze Federal discretionary spending programs, determine which of the
			 programs are duplicative or ineffective, and recommend which of the programs
			 should be terminated or consolidated with other Federal discretionary spending
			 programs;
					(D)determine the sum
			 of—
						(i)the
			 total of the savings per fiscal year from the programs recommended under
			 subparagraph (C) to be terminated, calculated as the total of the amounts
			 appropriated for fiscal year 2011 for those programs; and
						(ii)the total of the
			 savings per fiscal year from the programs recommended under subparagraph (C) to
			 be consolidated, as estimated by the Director; and
						(E)ensure that the
			 recommendations made under subparagraph (C) are sufficient to result in total
			 savings recommended under this paragraph, per fiscal year, of not less than
			 $100,000,000.
					(2)ReportNot
			 later than 45 days after the date of enactment of this Act, the Director shall
			 submit to the appropriate officials a report containing—
					(A)the results of
			 each analysis under paragraph (1);
					(B)the
			 determinations, and recommendations for terminations and consolidations,
			 resulting from the analysis;
					(C)proposed
			 legislative language to carry out the recommendations, and transfer funds from
			 the terminated and consolidated programs to the Secretary of Labor, to carry
			 out this Act; and
					(D)the total savings
			 recommended under paragraph (1), per fiscal year.
					(3)Appropriate
			 officialsFor purposes of paragraph (2), the appropriate
			 officials are the President, the Vice President, the Speaker of the House of
			 Representatives, and the majority and minority leaders of the House of
			 Representatives and of the Senate.
				(b)Process for
			 consideration of termination or consolidation of additional programs
				(1)IntroductionThe proposed legislative language submitted
			 pursuant to subsection (a)(2) (referred to in this subsection as the job
			 training bill) shall be introduced in the Senate (by request) on the
			 next day on which the Senate is in session by the majority leader of the Senate
			 or by a Member of the Senate designated by the majority leader of the Senate
			 and shall be introduced in the House of Representatives (by request) on the
			 next legislative day by the majority leader of the House or by a Member of the
			 House designated by the majority leader of the House.
				(2)Consideration in the house of
			 representatives
					(A)Referral and reportingAny committee of the House of
			 Representatives to which the job training bill is referred shall report it to
			 the House without amendment not later than 60 days after the date of enactment
			 of this Act. If a committee fails to report the job training bill within that
			 period, it shall be in order to move that the House discharge the committee
			 from further consideration of the bill. Such a motion shall not be in order
			 after the last committee authorized to consider the bill reports it to the
			 House or after the House has disposed of a motion to discharge the bill. The
			 previous question shall be considered as ordered on the motion to its adoption
			 without intervening motion except 20 minutes of debate equally divided and
			 controlled by the proponent and an opponent. If such a motion is adopted, the
			 House shall proceed immediately to consider the job training bill in accordance
			 with subparagraphs (B) and (C). A motion to reconsider the vote by which the
			 motion is disposed of shall not be in order.
					(B)Proceeding to considerationAfter the last committee authorized to
			 consider a job training bill reports it to the House or has been discharged
			 (other than by motion) from its consideration, it shall be in order to move to
			 proceed to consider the job training bill in the House. Such a motion shall not
			 be in order after the House has disposed of a motion to proceed with respect to
			 the job training bill. The previous question shall be considered as ordered on
			 the motion to its adoption without intervening motion. A motion to reconsider
			 the vote by which the motion is disposed of shall not be in order.
					(C)ConsiderationThe job training bill shall be considered
			 as read. All points of order against the job training bill and against its
			 consideration are waived. The previous question shall be considered as ordered
			 on the job training bill to its passage without intervening motion except 2
			 hours of debate equally divided and controlled by the proponent and an opponent
			 and one motion to limit debate on the job training bill. A motion to reconsider
			 the vote on passage of the job training bill shall not be in order.
					(D)Vote on passageThe vote on passage of the job training
			 bill shall occur not later than 75 days after the date of enactment of this
			 Act.
					(3)Expedited procedure in the Senate
					(A)Committee considerationA job training bill introduced in the
			 Senate under paragraph (1) shall be jointly referred to the committee or
			 committees of jurisdiction, which committees shall report the bill without any
			 revision and with a favorable recommendation, an unfavorable recommendation, or
			 without recommendation, not later than 60 days after the date of enactment of
			 this Act. If any committee fails to report the bill within that period, that
			 committee shall be automatically discharged from consideration of the bill, and
			 the bill shall be placed on the appropriate calendar.
					(B)Motion to proceedNotwithstanding Rule XXII of the Standing
			 Rules of the Senate, it is in order, not later than 2 days of session after the
			 date on which a job training bill is reported or discharged from all committees
			 to which it was referred, for the majority leader of the Senate or the majority
			 leader’s designee to move to proceed to the consideration of the job training
			 bill. It shall also be in order for any Member of the Senate to move to proceed
			 to the consideration of the job training bill at any time after the conclusion
			 of such 2-day period. A motion to proceed is in order even though a previous
			 motion to the same effect has been disagreed to. All points of order against
			 the motion to proceed to the job training bill are waived. The motion to
			 proceed is not debatable. The motion is not subject to a motion to postpone. A
			 motion to reconsider the vote by which the motion is agreed to or disagreed to
			 shall not be in order. If a motion to proceed to the consideration of the job
			 training bill is agreed to, the job training bill shall remain the unfinished
			 business until disposed of.
					(C)ConsiderationAll points of order against the job
			 training bill and against consideration of the job training bill are waived.
			 Consideration of the job training bill and of all debatable motions and appeals
			 in connection therewith shall not exceed a total of 30 hours which shall be
			 divided equally between the majority and minority leaders or their designees. A
			 motion further to limit debate on the job training bill is in order, shall
			 require an affirmative vote of three-fifths of the Members duly chosen and
			 sworn, and is not debatable. Any debatable motion or appeal is debatable for
			 not to exceed 1 hour, to be divided equally between those favoring and those
			 opposing the motion or appeal. All time used for consideration of the job
			 training bill, including time used for quorum calls and voting, shall be
			 counted against the total 30 hours of consideration.
					(D)No amendmentsAn amendment to the job training bill, or a
			 motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the job training bill, is not in
			 order.
					(E)Vote on passageIf the Senate has voted to proceed to the
			 job training bill, the vote on passage of the job training bill shall occur
			 immediately following the conclusion of the debate on a job training bill, and
			 a single quorum call at the conclusion of the debate if requested. The vote on
			 passage of the job training bill shall occur not later than 75 days after the
			 date of enactment of this Act.
					(F)Rulings of the chair on
			 procedureAppeals from the
			 decisions of the Chair relating to the application of the rules of the Senate,
			 as the case may be, to the procedure relating to a job training bill shall be
			 decided without debate.
					(4)AmendmentThe job training bill shall not be subject
			 to amendment in either the House of Representatives or the Senate.
				(5)Consideration by the other house
					(A)In generalIf, before passing the job training bill,
			 one House receives from the other a job training bill—
						(i)the job training bill of the other House
			 shall not be referred to a committee; and
						(ii)the procedure in the receiving House shall
			 be the same as if no job training bill had been received from the other House
			 until the vote on passage, when the job training bill received from the other
			 House shall supplant the job training bill of the receiving House.
						(B)Revenue measureThis paragraph shall not apply to the House
			 of Representatives if the job training bill received from the Senate is a
			 revenue measure.
					(6)Rules to coordinate action with other
			 house
					(A)Treatment of job training bill of other
			 houseIf the Senate fails to
			 introduce or consider a job training bill under this subsection, the job
			 training bill of the House shall be entitled to expedited floor procedures
			 under this subsection.
					(B)Treatment of companion measures in the
			 senateIf following passage
			 of the job training bill in the Senate, the Senate then receives the job
			 training bill from the House of Representatives, the House-passed job training
			 bill shall not be debatable. The vote on passage of the job training bill in
			 the Senate shall be considered to be the vote on passage of the job training
			 bill received from the House of Representatives.
					(C)VetoesIf the President vetoes the job training
			 bill, debate on a veto message in the Senate under this subsection shall be 1
			 hour equally divided between the majority and minority leaders or their
			 designees.
					(7)Loss of privilegeThe provisions of this subsection shall
			 cease to apply to the job training bill if—
					(A)the Director of the Office of Management
			 and Budget fails to submit the report or proposed legislative language required
			 under section 5(a)(2) not later than 45 days after the date of enactment of
			 this Act; or
					(B)the job training bill does not pass both
			 Houses not later than 75 days after the date of enactment of this Act.
					6.Distribution of
			 funds
			(a)In
			 generalUsing the funds appropriated under section 4 for a fiscal
			 year to carry out this Act, the Secretary of Labor shall—
				(1)reserve up to 1
			 percent for the costs of Federal administration and for carrying out rigorous
			 evaluations of the activities conducted under this Act; and
				(2)allot the
			 remainder of the funds not reserved under paragraph (1) in accordance with the
			 requirements of subsection (b) and (c) to States that have approved plans under
			 section 7.
				(b)Allotment
			 formula
				(1)Formula
			 factorsThe Secretary of Labor shall use the remainder described
			 in subsection (a)(2) to make allotments to such States for a fiscal year as
			 follows:
					(A)Two-thirds of
			 such remainder shall be allotted on the basis of the relative number of
			 unemployed individuals in each such State, compared to the total number of
			 unemployed individuals in all such States.
					(B)One-third of such
			 remainder shall be allotted on the basis of the relative number of individuals
			 in each such State who have been unemployed for 27 weeks or more, compared to
			 the total number of individuals in all such States who have been unemployed for
			 27 weeks or more.
					(2)CalculationFor
			 purposes of paragraph (1), the number of unemployed individuals and the number
			 of individuals unemployed for 27 weeks or more shall be based on the data for
			 the most recent 12-month period, as determined by the Secretary.
				(c)Reallotment
				(1)Failure to
			 implement activities on a timely basisThe Secretary of Labor
			 may, in accordance with procedures and criteria established by the Secretary,
			 recapture the portion of a State allotment made for a fiscal year under this
			 Act that remains unobligated if the Secretary determines that the funds made
			 available through the allotment are not being obligated at a rate sufficient to
			 meet the objectives of this Act. The Secretary shall reallot such recaptured
			 funds to other States that are not subject to recapture, on the basis of the
			 relative amount of the allotment received by each such State (as determined by
			 the Secretary under subsection (b)), compared to the total amount of such
			 allotments received by all such States.
				(2)Recapture of
			 fundsFunds recaptured under paragraph (1) during a fiscal year
			 shall remain available for reobligation through December 31 of the following
			 year.
				7.State
			 plan
			(a)In
			 generalFor a State to be eligible to receive an allotment under
			 section 6, a State shall submit to the Secretary of Labor a State plan in such
			 form and containing such information as the Secretary may require, which at a
			 minimum shall include—
				(1)a description of
			 the activities to be carried out by the State to assist, through the State's
			 Learn to Earn program, in the reemployment of eligible individuals to be served
			 in accordance with this Act, including information describing which of the
			 activities authorized in section 8 the State intends to carry out and an
			 estimate of the amounts the State intends to allocate to the activities,
			 respectively;
				(2)a description of
			 the performance outcomes to be achieved by the State through the activities
			 carried out under this Act, including the employment outcomes to be achieved by
			 participants, and the processes the State will use to track the performance,
			 consistent with guidance provided by the Secretary of Labor regarding such
			 performance outcomes and processes;
				(3)a description of
			 how the State will coordinate activities to be carried out under this Act with
			 activities under title I of the Workforce Investment Act of 1998 (29 U.S.C.
			 2801 et seq.), the Wagner-Peyser Act (29 U.S.C. 49 et seq.), and other
			 appropriate Federal programs;
				(4)the timelines for
			 implementation of the activities described in the plan and the number of
			 eligible EUC claimants expected to be enrolled in such activities, by calendar
			 quarter;
				(5)assurances that
			 the State will participate in the evaluation activities carried out by the
			 Secretary of Labor under this Act;
				(6)assurances that
			 the State will provide appropriate reemployment services, including counseling,
			 to any EUC claimant who participates in any program authorized under this Act;
			 and
				(7)assurances that
			 the State will report such information as the Secretary may require relating to
			 fiscal, performance, and other matters, including employment outcomes and
			 effects, that the Secretary determines is necessary to effectively monitor the
			 activities carried out under this Act.
				(b)Plan submission
			 and approvalA State shall submit a State plan under this section
			 to the Secretary of Labor for approval not later than 30 days after the
			 Secretary issues guidance relating to submission of such a plan. The Secretary
			 shall approve such a plan if the Secretary determines that the plan meets the
			 requirements of this Act and is appropriate and adequate to carry out the
			 objectives of this Act.
			(c)Plan
			 modificationsA State may submit modifications to a State plan
			 that has been approved under this Act, and the Secretary of Labor may approve
			 such modifications, if the plan as modified would meet the requirements of this
			 Act and be appropriate and adequate to carry out the objectives of this
			 Act.
			8.Learn to earn
			 program
			(a)In
			 generalA State shall use funds allotted to the State under this
			 Act to establish and administer a State Learn to Earn program described in this
			 section.
			(b)Description of
			 programIn order to increase individuals’ opportunities to move
			 to permanent employment, the State shall administer the State Learn to Earn
			 program by providing an eligible EUC claimant with short-term work experience
			 placements with an eligible employer, during which such individual—
				(1)shall receive
			 emergency unemployment compensation (as described under title IV of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note)), as wages for the work performed for the employer, as specified in
			 subsections (c) and (d);
				(2)shall be provided
			 with any additional amount required pursuant to subsection (f) as augmented
			 wages for the work performed; and
				(3)may be provided
			 with compensation in addition to the amounts described in paragraphs (1) and
			 (2) by the State or by the employer as wages for the work performed, as
			 described in subsection (e)(2)(B).
				(c)Program
			 eligibilityFor purposes of the State Learn to Earn program
			 described in subsection (b), an individual shall be considered to be an
			 eligible EUC claimant for purposes of this Act and shall receive emergency
			 unemployment compensation as wages for the work performed during the
			 individual's voluntary participation in the program if such individual—
				(1)is otherwise
			 eligible to receive emergency unemployment compensation payments under title IV
			 of the Supplemental Appropriations Act, 2008;
				(2)elects to
			 participate in the program; and
				(3)is a national of
			 the United States, or alien lawfully admitted for permanent residence (as those
			 terms are defined in section 101(a) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)).
				(d)Program
			 requirements
				(1)In
			 generalFor purposes of the State Learn to Earn program described
			 in subsection (b)—
					(A)the wages payable
			 to an individual under subsection (c) shall be paid from the emergency
			 unemployment compensation account for such individual as described in section
			 4002 of the Supplemental Appropriations Act, 2008, and the amount in that
			 account shall be reduced accordingly;
					(B)the wages payable
			 to an individual under subsection (c) shall be payable in the same amount, at
			 the same intervals, on the same terms, and subject to the same conditions as
			 under title IV of the Supplemental Appropriations Act, 2008, except
			 that—
						(i)State
			 requirements applied under such Act relating to disqualifying income are not
			 applicable to compensation described in subsection (b) if, subject to the
			 limitations described in subparagraph (C), such individual participates in the
			 program for not less than 300 hours;
						(ii)State
			 requirements relating to availability for work, active search for work, and
			 refusal to accept work are not applicable to such individuals, and such
			 individuals shall be considered to be unemployed for purposes of Federal and
			 State laws applicable to emergency unemployment compensation; and
						(iii)State
			 requirements applied under such Act relating to an individual’s acceptance of
			 an offer of employment shall not apply with regard to an offer of employment
			 for a period of 26 weeks or greater from a participating employer made to an
			 individual who is participating in the program in a work experience provided by
			 such employer if the offer of employment is expected to commence or commences
			 at the conclusion of the period described in subparagraph (C)(i);
						(C)the program shall
			 be structured so that individuals described in subsection (c) may participate
			 in the program for—
						(i)not
			 more than 10 weeks; and
						(ii)not more than 38
			 hours for each such week;
						(D)the State shall
			 ensure that all individuals participating in the program are covered by a
			 workers’ compensation insurance program; and
					(E)the program shall
			 meet such other requirements as established by the Secretary of Labor through
			 guidance (as described in section 9).
					(2)Certification
			 of eligible employerA State may certify as eligible for
			 participation in the program under this Act any employer that meets the
			 eligibility criteria established by the Secretary of Labor through guidance (as
			 described in section 9), except that an employer shall not be certified as
			 eligible for participation in the State program—
					(A)if such
			 employer—
						(i)is
			 a Federal, State, or local government agency:
						(ii)would engage an
			 eligible individual in work activities under any employer’s grant (including a
			 subgrant) or contract (including a subcontract) with a Federal, State, or local
			 government agency, except with regard to work activities under any employer’s
			 contract for goods;
						(iii)is delinquent
			 with respect to any taxes or employer contributions under section 3301 or
			 3303(a)(1) of the Internal Revenue Code of 1986 or with respect to any related
			 reporting requirements;
						(iv)is
			 engaged in the business of supplying workers to other employers and would
			 participate in the program for the purpose of supplying individuals
			 participating in the program to other employers; or
						(v)has
			 previously participated in the program and the State has determined that such
			 employer has failed to meet any of the requirements specified in subsection (h)
			 or (i), or any other requirements that the Secretary may establish for
			 employers under paragraph (1)(E); and
						(B)unless such
			 employer provides assurances that the employer will not participate in the
			 program in a manner that violates the requirements of subsection (h).
					(e)Authorized
			 activitiesA State that receives an allotment under this Act for
			 a State Learn to Earn program—
				(1)shall use the
			 funds made available through the allotment to—
					(A)recruit employers
			 for participation in the program;
					(B)review and
			 certify eligible employers for the program, including employers identified by
			 eligible individuals seeking to participate in the program;
					(C)ensure that
			 reemployment and counseling services are available for participants, including
			 services describing the State program prior to an individual’s participation in
			 such program;
					(D)establish and
			 implement processes to monitor the progress and performance of individual
			 participants for the duration of the program;
					(E)prevent misuse of
			 the program; and
					(F)provide augmented
			 wages to participants pursuant to subsection (f); and
					(2)may use the funds
			 made available through the allotment—
					(A)to pay workers’
			 compensation insurance premiums to cover all participants in the program,
			 except that, if a State opts not to make such payments directly to a State
			 administered workers’ compensation program, the State involved shall describe
			 in the State plan the means by which such State shall ensure workers’
			 compensation or equivalent coverage for all participants in the program;
					(B)to provide
			 compensation to a participant in addition to the amounts described in
			 subsections (c) and (f) as wages for work performed during participation in the
			 program;
					(C)to provide
			 supportive services, such as transportation, child care, and dependent care, to
			 enable individuals to participate in the program;
					(D)for the
			 administration and oversight of the program; and
					(E)to fulfill
			 additional program requirements included in the approved State plan.
					(f)Provision of
			 augmented wages if necessaryIn a case in which the wages
			 described in subsection (c) for a participant are not sufficient to equal or
			 exceed an amount (referred to in this subsection as the applicable
			 minimum wages amount) equal to the minimum wages that are required to be
			 paid by an employer under section 6(a)(1) of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 206(a)(1)) or the minimum wages that are so required under the
			 applicable State or local minimum wage law, whichever are higher, a State shall
			 provide augmented wages to a participant in any amount necessary to cover the
			 difference between—
				(1)the applicable
			 minimum wages amount; and
				(2)the wages payable
			 under subsection (c).
				(g)Effect of wages
			 on eligibility for other programsNone of the amounts provided
			 under this section shall be considered as income for the purposes of
			 determining eligibility for and the amount of financial assistance and in-kind
			 aid furnished under any Federal or federally assisted program based on
			 income.
			(h)Nondisplacement
			 of employees
				(1)ProhibitionA
			 participating employer shall not use a participant to displace (including a
			 partial displacement, such as a reduction in the hours of nonovertime work,
			 wages, or employment benefits) any current employee (as of the date of the
			 participation).
				(2)Other
			 prohibitionsA participating employer shall not permit a
			 participant to perform work activities related to any job if—
					(A)any other
			 individual is on layoff from the same or any substantially equivalent
			 job;
					(B)the employer has
			 terminated the employment of any employee or otherwise reduced the workforce of
			 the employer with the intention of filling (including partially filling) the
			 vacancy so created with a participant performing work activities;
					(C)there is a strike
			 or lockout at the worksite that is the participant’s workplace; or
					(D)the job is
			 created in a manner that will infringe in any way upon the promotional
			 opportunities of currently employed individuals (as of the date of the
			 participation).
					(i)Prohibition on
			 impairment of contractsA participating employer shall not, by
			 participating in the program described in subsection (b), impair an existing
			 contract for services or collective bargaining agreement, and no such activity
			 that would be inconsistent with the terms of a collective bargaining agreement
			 shall be undertaken without the written concurrence of the labor organization
			 that is the signatory to the collective bargaining agreement.
			(j)Failure To meet
			 program requirementsIf a State makes a determination based on
			 information provided to the State, or acquired by the State by means of its
			 administration and oversight functions, that a participating employer under
			 this section has violated a requirement of this section, the State shall bar
			 such employer from further participation in the program. The State shall
			 establish a process under which an individual described in subsection (c), or
			 any other affected individual or entity, may file a complaint with the State
			 relating to a violation of any requirement (including a prohibition) of this
			 section.
			(k)Participant
			 option To terminate participation in learn To earn program
				(1)TerminationAn
			 individual who is participating in a program described in subsection (b) may
			 elect to discontinue participation in such program.
				(2)Continued
			 eligibility for emergency unemployment compensationIn the case
			 of an individual who elects to discontinue participation in such program, is
			 terminated from such program by a participating employer, or who has completed
			 participation in such program pursuant to subsection (d)(1)(C)(i), if such
			 individual continues to satisfy the eligibility requirements for emergency
			 unemployment compensation under title IV of the Supplemental Appropriations
			 Act, 2008, the individual shall receive emergency unemployment compensation
			 payments with respect to subsequent weeks of unemployment, to the extent that
			 amounts remain in the account established for such individual under section
			 4002(b) of such Act or to the extent that such individual commences receiving
			 the amounts described in subsections (c), (d), or (e) of such section,
			 respectively.
				(l)Effect of other
			 lawsUnless otherwise provided in this section, nothing in this
			 section shall be construed to alter or affect the rights or obligations under
			 any Federal, State, or local law with respect to any individual described in
			 subsection (c) or with respect to any participating employer under this
			 section.
			(m)Treatment of
			 paymentsAll wages or other payments to an individual under this
			 section shall be treated as payments of unemployment insurance for purposes of
			 section 209 of the Social Security Act (42 U.S.C. 409) and for purposes of
			 subtitle A and sections 3101 and 3111 of the Internal Revenue Code of
			 1986.
			9.Guidance and
			 additional requirementsThe
			 Secretary of Labor may establish through guidance, without regard to the
			 requirements of section 553 of title 5, United States Code, such additional
			 requirements, including reporting requirements, as the Secretary determines to
			 be necessary to ensure fiscal integrity, effective monitoring, and appropriate
			 and prompt implementation of the activities under this Act.
		10.Emergency
			 designations
			(a)Emergency
			 designation for congressional enforcementThis Act is designated
			 as an emergency for purposes of pay-as-you-go principles. In the Senate, this
			 Act is designated as an emergency requirement pursuant to sections 403(a) and
			 423(b) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the
			 budget for fiscal year 2010.
			(b)Emergency
			 Designation for Statutory PAYGOThis Act is designated as an
			 emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go
			 Act of 2010 (2 U.S.C. 933(g)).
			11.TerminationThis Act shall terminate on October 1,
			 2015.
		
